DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
	Claims 1, 3, 6-8, 10, 11, 16, 29-31, 33, 34, 43, 44, 48, 80-82, 84-89, and 91 are pending and examined in the following Office action. 

Claim Rejections - 35 USC § 112
	The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claim. 
	The anticipation rejection is withdrawn in light of Applicant’s amendments to the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10, 11, 16, 29, 30, 31, 33-34, 43-44, 48, 80-82, 84-89, and 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO 2020191234A1) in view of Jacobsen et al (US 20190203216).
The claims are drawn to a method of modifying a target nucleic acid in a plant cell, the method comprising contacting the target nucleic acid in the plant cell with an nCas9. The claims are drawn to the method further comprising contacting the target nucleic acid with an extended nucleic acid, wherein the extended nucleic acid comprises a portion comprising primer binding site and a reverse transcriptase template. The claims require that the extended guide nucleic acid is linked to an RNA recruiting motif, and the reverse transcriptase is a fusion protein comprising an affinity polypeptide that binds to the RNA recruiting motif. 
The claims require the method further comprise contacting the target nucleic acid with a second DNA binding domain and a second DNA endonuclease, and an RNA encoded template. The claims require that FEN1 is overexpressed in a plant cell, wherein FEN is fused to the DNA binding domain or DNA/endonuclease. The claims are drawn to the method further comprising a first extended guide nucleic acid wherein the first extended guide nucleotide comprises a first a 15-nt long primer binding site (PBS) and a first reverse transcriptase template that is more than 65 lengths. The claims require the extended guide nucleic acid is comprised in an expression cassette. The claims are drawn to a second target nucleic acid with a second extended guide nucleic acid, wherein the second extended guide nucleic acid is more than 50 nucleotides in length, wherein the primer binding site is 15 nucleotides in length, wherein the second reverse transcriptase template is more than 65 nucleotides, wherein the second reverse transcriptase, wherein the second reverse transcriptase template has more than 50 nucleotides of heterology relative to the second target nucleic acid. The claims require the first and second extended guide nucleic acids are complementary. 
The claims require codon optimized plant expression of the polynucleotide encoding the DNA binding domain, the DNA endonuclease, or the reverse transcriptase. 
Liu teaches a complex for prime editing comprising (I) a fusion protein, wherein the fusion protein is nCas9 linked to reverse transcriptase. See claim 1, 4, and 7. Liu also teaches targeting a plant cell. See paragraph 1014. Liu teaches that their prime editing platform is based upon a nucleic acid programmable DNA binding protein (i.e. nCas9) that works in association with a polymerase (such as a reverse transcriptase) to engineer on an endogenous strand of the target site a desired edit, wherein the prime editing guide RNA directs the DNA binding protein to the target site and, by way of extension, acts as primer to generate a replacement strand. See paragraph 0008 and 0009. 
Liu teaches that the Cas9 domain and the reverse transcriptase enzyme can be delivered in trans. See paragraph 0010. Liu teaches the method further comprising contacting the target nucleic acid with a second DNA binding domain, a second DNA endonuclease, and an RNA encoded template. See Figure 1F. 
Liu teaches that resolution of the hybridized intermediate occurs through removal of the endogenous DNA with a 5’ end DNA flap endonuclease, FEN1. Liu teaches that the programmable nuclease may be linked via chemical or amino acid linker. See paragraph 0078. 
Liu teaches that the first extended guide nucleic acid comprises a first primer binding site and a first reverse transcriptase template that is more than 50 nucleotides in length. See paragraph 0035 and 0037. Liu suggests a first reverse transcriptase template that is more than 65 nucleotides in length. See paragraph 0036. Liu teaches expressing an extended guide nucleic acid in an expression cassette. See paragraph 0060 and 0084. Liu contemplates at least one extended guide RNA comprising a guide RNA and at least one RNA extension. See paragraph 0032. Thus, Liu suggests multiple RNA extension molecules and primer binding sites that are at least 65 nucleotides in length. 
Liu teaches non-covalent, peptide based assembly mechanisms. See paragraph 0382. See also paragraph 0385.  See also paragraph 1174. Liu teaches non-covalent recruitment using RNA-protein recruitment, where PEgRNA is fused to the DNA polymerase to co-localize the DNA polymerase to the PEgRNA. Liu teaches MS2 tagging, which is a single stranded RNA that binds to a protein complex. Thus, Liu teaches a single ssRNA binding domain (RBDs). See paragraph 0585. Liu suggests usage of the SunTag system, a protein based system that recruits effector proteins to a location. See paragraph 1174. 
Liu teaches that the PEgRNA comprises a primer binding site (A), an edit template (B), and a homology arm (C). See paragraph 0082. 
	Liu discloses several PEgRNAs containing reverse templates of 50 nucleotides and arms of homology of more than 15 nucleotides. See paragraph 0767. 
	Liu discloses a portion of the first and second extended guide nucleic acids are complementary because of opposite strand synthesis. See Figure 1F. 
	Liu teaches vector comprising polynucleotides encoding the fusion proteins of the claimed invention, including a fusion protein comprising a nucleic acid programmable DNA binding proteins (napDNAbp) and a reverse template. See paragraph 0046. 
	Liu does not expressly teach plant codon optimized proteins. Liu does not expressly teach an expression cassette codon optimized for expression in a plant comprising a polynucleotide encoding a plant specific promoter sequence, a plant codon-optimized polynucleotide encoding a CRISPR-Cas nuclease, a linker sequence; and a plant codon-optimized polynucleotide. Liu does not teach an expression cassette optimized for expression in a plant comprising a polynucleotide encoding a plant specific promoter and an extended guide nucleic acid that comprises a 3’ primer binding site to be incorporated into the target nucleic acid. 
	Jacobsen teaches plant codon optimized sequences. See paragraph 0722. Although this is not a Cas codon optimized sequence or reverse transcriptase, the ordinary artisan would have understood that plant codon optimization for plant genome modifications is beneficial because rare codons relative to the host cell are not translated efficiently in said host. Furthermore, Jacobsen teaches that codon optimization is well-known to those of skill in the art. See paragraph 0471. 
	Jacobsen also teaches the SunTag system has shown effectiveness in previous uses of Cas9. See paragraph 0121. Briefly, SunTag systems target a protein to a target polypeptide chain. In the case of Cas9, SunTag constructs brought epigenetic regulator proteins to a dCas9 protein targeted to a particular locus. See paragraph 0614.  
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to include the proposed route of Liu and utilize the SunTag system for the purposes of localizing a protein, such as a reverse transcriptase to a Cas endonuclease, as suggested by Liu. One of ordinary skill in the art would have been motivated to make such a modification because precise genome edits are highly desirable. See paragraph 0008 of Liu. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention because the knowledge of plant molecular cloning techniques was especially high at the time the invention was effectively filed. Furthermore, methods of translocation, including both linkers and non-covalent mechanisms have been successfully used to recruit proteins to a region of the cell in vivo. This is clearly demonstrated by Jacobsen with respect to the Sun-Tag system. With respect to plant cells and codon optimization, the Examiner notes that CRISPR/Cas9 is taught by Liu while Jacobsen shows optimized nucleic acids and the efficacy of CRISPR/Cas9 in plants. Thus, the ordinary artisan would have reasonably expected success arriving at the instantly claimed invention using the prime editing method taught by Liu and adapting them in plants. The ordinary artisan would have also reasonably expected success using any method of conjugating or recruiting a protein of Liu’s invention to modify a target nucleic acid in a plant cell, especially in view of the combination of Liu and Jacobsen. 

Response to Arguments: 
	Applicant argues that claims 1, 3, 6-8, 10, 11, 16, 29, 30, and 31 are subject to the 103 rejection. Applicant asserts claim 34 is free of this rejection and request that the rejection is withdrawn. 
	This argument is not found persuasive. Although the Examiner recognizes the typographical error in the rejected claims under the 103 rejection, the Applicant should have recognized that the 103 rejection intended to reject all claims. The 102 rejection and the 103 rejection both utilize the Liu reference. The anticipation rejection rejected claims 1, 6-8, 10, 16, 29-31, 80-82, 84-89, and 91. The 103 inadvertently omits 80-82, 84-89, and 91. The 103 rejection also states what Liu fails to teach and that Jacobsen teaches plant-codon optimized sequences and the utilization of the SunTag system and Cas9. Jacobsen is used to address the subject matter missing from the anticipation rejection. Finally, the claim accounting in the 103 was a clear typographical error at least because of the recitation “1116” and the lack of a conjunction between 30 and 31 and the presence of an extra comma. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-8, 10, 11, 16, 29-31, 33, 34, 43, 44, 48, 80-82, 84-89, and 91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107-128 of copending Application No. 17/090,334 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method of modifying a target nucleic acid by contacting said target with a CRISPR-Cas effector protein, a reverse transcriptase, and an extended guide RNA, wherein the first strand and second strand break. The claims also require the use of an RT template, a primer binding site of about 45 to 100 nucleotides, a reverse transcriptase template that is about 40 to 100 nucleotides, the presence of 5’ flap endonuclease, and RNA recruiting motifs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Response to Arguments: 
	Applicant requests consideration but fails to state any basis for reconsideration. Thus, Applicant’s request is not persuasive. 

Conclusion
	No claim is allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662